                     1   PAUL J. RIEHLE (SBN 115199)
                         Paul.Riehle@dbr.com
                     2   MATTHEW J. ADLER (SBN 273147)
                         Matthew.Adler@dbr.com
                     3   DRINKER BIDDLE & REATH LLP
                         Four Embarcadero Center, 27th Floor
                     4   San Francisco, California 94111-4180
                         Telephone:     (415) 591-7500
                     5   Facsimile:     (415) 591-7510
                     6   E. PAUL CAULEY, JR. (pro hac vice)
                         Paul.Cauley@dbr.com
                     7   DRINKER BIDDLE & REATH LLP
                         1717 Main Street., Suite 5400
                     8   Dallas, TX 75201-7367
                         Telephone:     (469) 357-2500
                     9   Facsimile:     (469) 327-0860
                    10   Attorneys for Defendants
                         NISSAN NORTH AMERICA, INC. and
                    11   NISSAN MOTOR CO., LTD.
                    12
                                                     UNITED STATES DISTRICT COURT
                    13
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    14
                                                             OAKLAND DIVISION
                    15

                    16
                         In re Nissan North America, Inc. Litigation   Case No. 4:18-cv-07292-HSG
                    17
                                                                       STIPULATION AND ORDER
                    18                                                 EXTENDING DEADLINE FOR
                                                                       DEFENDANT NISSAN MOTOR CO.,
                    19                                                 LTD. TO RESPOND TO PLAINTIFFS’
                                                                       CONSOLIDATED CLASS ACTION
                    20                                                 COMPLAINT AND MODIFYING
                                                                       BRIEFING SCHEDULE;
                    21                                                 DECLARATION OF PAUL J. RIEHLE
                                                                       IN SUPPORT
                    22
                                                                       Complaint Filed: November 30, 2018
                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER EXTENDING DEADLINE
   REATH LLP             FOR NML TO RESPOND TO CCAC AND MODIFYING                       CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         BRIEFING SCHEDULE
                     1           WHEREAS, on March 22, 2019, Plaintiffs filed their Consolidated Class Action Complaint
                     2   (“CCAC”) (Dkt. 38);
                     3           WHEREAS, after Plaintiffs served Defendant Nissan Motor Co., Ltd. (“NML”) through the
                     4   Hague Convention with the superseded Bashaw Complaint, NML proposed to waive service and
                     5   respond to the CCAC sixty (60) days thereafter, resulting in an agreement whereby NNL agreed to
                     6   waive service of the CCAC and to respond to the CCAC in forty-five (45) days (Dkt. 39);
                     7           WHEREAS, NML, an entity organized under the laws of Japan, needs an additional fifteen
                     8   (15) days to prepare its response to the CCAC, consistent with NML’s initial request for sixty (60)
                     9   days;
                    10           WHEREAS, Plaintiffs and NML have met and conferred through counsel regarding the
                    11   deadline for NML to respond to the CCAC, as well as certain modifications to the briefing schedule
                    12   in the event that NML responds by way of a motion(s), and have reached the agreement set forth
                    13   below, pursuant to Civil L.R. 6-1(a);
                    14           WHEREAS, the timing modifications set forth in this stipulation do not alter the date of any
                    15   event or any deadline already set by the Court;
                    16           THEREFORE, IT IS HEREBY STIPULATED by the parties, through their respective
                    17   counsel, as follows:
                    18           1.      The deadline for NML to answer or otherwise respond to the CCAC shall be
                    19   extended fifteen (days) to and including June 14, 2019.
                    20           2.      If NML files a motion(s) in response to the CCAC, the briefing schedule shall be as
                    21   follows:
                    22                a. Plaintiffs shall have until July 15, 2019 to file their opposition(s);
                    23                b. NML shall have until August 5, 2019 to file its reply (or replies); and
                    24                c. NML shall notice the hearing for the earliest date that is available for the Court,
                    25                   subject to the availability of counsel.
                    26   ///
                    27   ///
                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER EXTENDING DEADLINE
   REATH LLP             FOR NML TO RESPOND TO CCAC AND MODIFYING            -1-                     CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         BRIEFING SCHEDULE
                     1          3.      This agreement shall not be deemed a waiver by NML of personal jurisdiction or
                     2   any other defense in this or any other case.
                     3          4.      This agreement shall not be deemed a general appearance or a waiver of NML’s
                     4   right to challenge the Court’s personal jurisdiction over it. This agreement shall not be used to
                     5   claim that NML is subject to personal jurisdiction.
                     6          IT IS SO STIPULATED.
                     7   Dated: May 24, 2019                               BURSOR & FISHER, P.A.
                     8
                                                                           By: /s/ Joel D. Smith
                     9                                                         L. Timothy Fisher
                                                                               Joel D. Smith
                    10                                                         Frederick J. Klorczyk III
                    11                                                     Attorneys for Plaintiffs
                    12
                         Dated: May 24, 2019                               DRINKER BIDDLE & REATH LLP
                    13

                    14                                                     By: /s/ Paul J. Riehle
                                                                               Paul J. Riehle
                    15                                                         E. Paul Cauley, Jr. (pro hac vice)
                                                                               Matthew J. Adler
                    16
                                                                           Attorneys for Defendants
                    17                                                     NISSAN NORTH AMERICA, INC. and
                                                                           NISSAN MOTOR CO., LTD.
                    18

                    19
                                                  Attestation Pursuant to Civil Local Rule 5-1(i)
                    20          Pursuant to Civil Local Rule 5-1(i), I, Paul J. Riehle, hereby attest that I have obtained
                    21   concurrence in the filing of this document from the other signatory to this document.
                    22          I declare under penalty of perjury under the laws of the United States of America that the
                    23   foregoing is true and correct. Executed this 24th day of May 2019, in San Francisco, CA.
                    24

                    25                                                         /s/ Paul J. Riehle
                                                                               Paul J. Riehle
                    26

                    27   ///

                    28   ///
DRINKER BIDDLE &
                         STIPULATION AND ORDER EXTENDING DEADLINE
   REATH LLP             FOR NML TO RESPOND TO CCAC AND MODIFYING         -2-                       CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         BRIEFING SCHEDULE
                     1                                              ORDER
                     2          PURSUANT TO THE FOREGOING STIPULATION, IT IS SO ORDERED.
                     3

                     4

                     5    Dated: May 28, 2019
                                                                       Hon. Haywood S. Gilliam, Jr.
                     6                                                 UNITED STATES DISTRICT JUDGE

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER EXTENDING DEADLINE
   REATH LLP             FOR NML TO RESPOND TO CCAC AND MODIFYING     -3-            CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         BRIEFING SCHEDULE
